Citation Nr: 1241678	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-32 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for prostate cancer, claimed as due to exposure to Agent Orange.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to prostate cancer.

3.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ. 

4.  Whether there was clear and unmistakable error (CUE) in the September 2008 rating decision that granted service connection for tinnitus with an effective date of September 18, 2007.  


REPRESENTATION

Appellant represented by:	Thomas P. Higgins

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to September 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, in July 2009 and May 2012.  The July 2009 rating decision denied entitlement to SMC and service connection for prostate cancer and erectile dysfunction.  The May 2012 rating decision denied the claim for CUE. 

The Veteran requested a Board hearing at a local VA office in his July 2010 VA Form 9.  This request was subsequently withdrawn.  See May 2012 VA Form 21-4138.  

The issue of whether there was CUE in the September 2008 rating decision that granted service connection for tinnitus with an effective date of September 18, 2007 is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed as having prostate cancer at any time since the inception of his claim. 

2.  There is no competent evidence that erectile dysfunction is etiologically related to service.

3.  Service connection for erectile dysfunction is not warranted as secondary to prostate cancer because the claim for service connection for prostate cancer is being denied.  

4.  SMC based on the loss of use of a creative organ is not warranted since the claim for service connection for erectile dysfunction is being denied.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer, claimed as due to exposure to Agent Orange, have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002) 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  The criteria for service connection for erectile dysfunction, to include as secondary to prostate cancer, have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002) 38 C.F.R. §§ 3.303, 3.310 (2012).

3.  The criteria for special monthly compensation based on the loss of use of a creative organ have not been met.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice pertinent to the claims for service connection and SMC was provided to the Veteran in letters dated June 2006 and February 2009.  Accordingly, the duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service, private, and VA treatment records have been associated with the claims folder.  Based on the foregoing, all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

No medical examination or opinion was obtained in this case.  No examination or opinion is needed, however, because there is no evidence of a current diagnosis of prostate cancer and no evidence that erectile dysfunction was incurred in, or is etiologically related to, service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran seeks entitlement to service connection for prostate cancer, which he contends is the result of his exposure to Agent Orange while in service.  The Veteran does not assert that he had in-country service in either Vietnam or Thailand, or that he had service in the inland waterways of Vietnam.  Rather, he reports serving as an aircraft mechanic on board the U.S.S. Bennington.  He contends that he was exposed to Agent Orange while flying combat missions and describes seeing Agent Orange being sprayed on at least one occasion and flying low over the coastline and jungle of Vietnam and through the mist left behind during Operation Ranch Hand.  The Veteran also asserts that he was exposed to Agent Orange in the form of contaminated aircraft, to include their air ducts, which he was responsible for cleaning.  See June 2006 VA Form 21-526; VA Forms 21-4138 dated June 2006, July 2006, February 2007 and March 2009; VA Forms 9 dated July 2010 and April 2011.  

Prostate cancer is one of the diseases presumptively related to herbicide exposure.  See 38 C.F.R. § 3.309 (e).  Herbicide exposure, in turn, is presumed for certain classes of Veterans with service in certain enumerated areas, to include the Republic of Vietnam, during delineated timeframes.  See 38 C.F.R. § 3.307 (a)(6).  Notwithstanding the regulations governing presumptive service connection based on herbicide exposure, a Veteran may also establish service connection with proof of actual direct causation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Private treatment records reveal that the Veteran's prostate-specific antigen (PSA) levels were elevated and of concern around May 2000.  See records generated by L.E.W.  VA treatment records from the Puget Sound VA Healthcare System reveal that the Veteran was diagnosed with prostate cancer sometime around December 2001 and underwent a transperineal I-125 prostate seed implant in November 2002.  He received follow-up treatment for prostate cancer, to include brachytherapy, through the Roseburg, Oregon, VA Medical Center and associated outpatient clinics.  

The Veteran filed his claim for prostate cancer in June 2006.  Although he was diagnosed with and treated for prostate cancer, the diagnosis and treatment occurred prior to the date on which he filed his claim for service connection, and there is no indication that he has been diagnosed with prostate cancer since the inception of his claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim); see also VA treatment records dated after June 2006.  In the absence of any competent medical evidence that the Veteran has a current diagnosis of prostate cancer, service connection is not warranted.  See 38 C.F.R. § 3.303; see also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires evidence of a relationship between a current disability and events in service or an injury or disease incurred therein).  Absent a current disability, there is no need to discuss the Veteran's assertions regarding exposure to Agent Orange and whether service connection is warranted on a presumptive basis.  

The Veteran also seeks entitlement to service connection for erectile dysfunction.  He has specifically limited his claim on a secondary basis, asserting that he has had erectile dysfunction since being diagnosed with prostate cancer and undergoing the seed implant.  See February 2007 VA Form 21-4138.  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  

A July 2010 primary care provider note indicates that the Veteran does have erectile dysfunction.  Since the Board service connection for prostate cancer is not warranted, it must follow that service connection for erectile dysfunction as secondary to prostate cancer is also not warranted.  See 38 C.F.R. §§ 3.303; 3.310.  

Service connection for erectile dysfunction is also not warranted on a direct basis as the Veteran's service treatment records are devoid of reference to complaint of, or treatment for, erectile dysfunction; the Veteran has not reported continuous symptoms of erectile dysfunction since his discharge from service (but rather, asserts he has had problems since his 2001 diagnosis of prostate cancer and 2002 seeding procedure); and there is no competent evidence of record establishing a link between service and erectile dysfunction.  See 38 C.F.R. § 3.303.  

SMC

The Veteran has also claimed entitlement to SMC for loss of use of a creative organ.  SMC is a statutory award and is payable at a specified rate if the Veteran has suffered the anatomical loss or loss of use of one or more creative organs as a result of service-connected disability.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2012).  

The Board has concluded that service connection for erectile dysfunction is not warranted on either a direct or secondary basis.  As SMC is solely awarded for the effects of a service-connected disability, entitlement to SMC is not warranted for loss of a creative organ.  Id.  


ORDER

Service connection for prostate cancer is denied.

Service connection for erectile dysfunction is denied. 

SMC for loss of use of a creative organ is denied.  
REMAND

A May 2012 rating decision determined that there was no CUE in the September 2008 rating decision that granted service connection for tinnitus with an effective date of September 18, 2007.  The Veteran submitted a notice of disagreement (NOD) that same month, see May 2012 VA Form 21-4138, but no statement of the case (SOC) has been issued.  The Court has held that where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the case with respect to the issue of whether there was CUE in the September 2008 rating decision that granted service connection for tinnitus with an effective date of September 18, 2007.  The Veteran must be informed of the actions necessary to perfect an appeal on this issue.  Thereafter, return this issue to the Board only if an adequate and timely substantive appeal is filed. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


